 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   MICHAEL G. TIERNEY
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, Ca 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                   UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                         Case No: 1:18-CR-00086-LJO-SKO
12
                                  Plaintiff,
13
                                                       STIPULATION AND PROTECTIVE ORDER
14                                                     BETWEEN THE UNITED STATES AND
                            v.                         DEFENDANT REGARDING PRODUCTION OF
15                                                     PROTECTED INFORMATION TO UNITED
                                                       STATES BUREAU OF PRISONS
16
     SAWTANTRA CHOPRA,
17
                                  Defendant.
18

19

20
                                               BACKGROUND
21
            Pursuant to a stipulation between the parties, in October 2018 Magistrate Judge McAuliffe
22
     entered an Amended Protective Order (Doc. 30) regarding discovery in this mater, which includes
23
     substantial private personal information, including medical information. Doc. 30 at 1. In October 2019,
24
     the parties began exploring the defendant’s current competency to stand trial. Doc. 36. The competency
25
     investigation generated additional medical information from both defense and government experts.
26

27

28                                                      1
 1          On January 29, 2020, District Judge O’Neill found that the defendant was at that time “presently

 2 suffering from a mental disease or defect rendering him mentally incompetent to the extent that he is

 3 unable to assist properly in his defense.” Doc. 42 at 3. Judge O’Neill ordered that the defendant be

 4 committed to the custody of the Attorney General for “hospitalization at a federal medical center or

 5 other suitable medical facility.”

 6          Counsel for the United States has received a request from the Bureau of Prisons (BOP) for

 7 medical records and information related to the defendant’s competency in order to assist staff in

 8 evaluating and treating the defendant.

 9          The parties agree that further amendment of the stipulated protective order is appropriate in order

10 to ensure that the necessary information may be shared with BOP.

11          THEREFORE, defendant SAWTANTRA CHOPRA, by and through his counsel of record,

12 Michael D. Chaney and Anthony P. Capozzi (“Defense Counsel”), and the United States of America, by

13 and through Assistant United States Attorney Michael G. Tierney, hereby agree and stipulate as follows:

14          1.     This Court may modify the existing protective order pursuant to Rule 16(d) of the Federal

15 Rules of Criminal Procedure, and its general supervisory authority.

16          2.     The parties are directed to provide medical information generated in the previous

17 competency investigations to BOP evaluators, for use in further evaluation and treatment of the defendant.

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28                                                       2
 1

 2 IT IS SO STIPULATED.

 3

 4 Dated: March 23, 2020      By: /s/ Anthony P. Cappozi
                              Anthony P. Capozzi
 5                            Attorney for Defendant
                              SAWTANTRA CHOPRA
 6

 7 Dated: March 23, 2020      By: /s/ Michael D. Chaney
                              Michael D. Chaney
 8                            Attorney for Defendant
                              SAWTANTRA CHOPRA
 9

10 Dated: March 23, 2020      MCGREGOR W. SCOTT
                              United States Attorney
11

12                            By: /s/ Michael G. Tierney
                              Michael G. Tierney
13                            Assistant U.S. Attorney

14

15
     IT IS SO ORDERED.
16

17 Dated:   March 24, 2020           /s/   Sheila K. Oberto   .
                             UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28                            3
